Per Curiam,
The fifth and sixth specifications of error are the only ones that were insisted upon at the argument of this appeal and they are the only ones that give rise to debatable questions. They relate to the admission of testi*608mony offered by the defendants in support of their plea of payment and the testimony admitted is not set out as required by Rule 28. The rule provides that where error is assigned to the admission of testimony, the questions, the rulings of the court thereon and the evidence admitted must be quoted in the specification and that any assignment not in accordance with the rule will be disregarded. The observance of this rule is of importance and notice has been frequently given that it will be enforced.
The specifications of error are dismissed and the judgment is affirmed.